  Case 19-25700        Doc 18      Filed 11/14/19 Entered 11/14/19 09:32:43          Desc Main
                                     Document     Page 1 of 1


                     UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

In Re:                                          )       19-25700
                                                )
         DANIEL SCHEDLER,                       )       Chapter 13
                                                )
                                Debtor.         )       Hon. CASSLING


         NOTICE AND CERTIFICATE OF SERVICE OF OFFICIAL FORM 309I
                 NOTICE OF CHAPTER 13 BANKRUPTCY CASE


To the following persons or entities who were served via regular U.S. Mail:

Nick Finlayson, Snap Advances, 1182 W. 2400 S STE A, West Valley City, UT 84119
Bart Longson Registered Agent, Snap Advances, 1182 W 2400 S STE A, West Valley City, UT
84419


Please take notice of the attached Official Form 309I Notice of Chapter 13 Bankruptcy Case.



                                    CERTIFICATE OF SERVICE
        The undersigned certifies that copies of this Notice and attachments were served to the
listed persons or entities, if service by mail was indicated above, by depositing same in the U.S.
Mail at Wheeling, Illinois 60090, on or before November 14, 2019, at 5:30 p.m., with proper
postage prepaid, unless a copy was provided electronically by the Bankruptcy Court.

DATE OF SERVICE: November 14, 2019                         /s/ Robert C. Bansfield Jr.
                                                        Robert C. Bansfield Jr. ARDC #6329415

Attorney for the Debtor(s)
DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
847/520-8100
